NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                      Submitted June 13, 2008
                                     Decided September 16, 2008

                                                Before

                               MICHAEL S. KANNE, Circuit Judge

                               ANN CLAIRE WILLIAMS, Circuit Judge

                               JOHN DANIEL TINDER, Circuit Judge

No. 08-1915

GREGORY JOHNSON,                                         Appeal from the United States District Court
     Petitioner-Appellant,                               for the Northern District of Illinois, Eastern
                                                         Division.
        v.
                                                         No. 06 C 5352
TERRY L. McCANN, Warden,
     Respondent-Appellee.                                Milton I. Shadur, Judge.


                                              ORDER

         Gregory Johnson, an Illinois prisoner, was convicted after a bench trial of first-degree murder
and sentenced to 25 years’ imprisonment. The district court denied his petition for a writ of habeas
corpus, see 28 U.S.C. § 2254, adopting outright the state’s reasons urging dismissal set forth in its
70-page response. Johnson now seeks a certificate of appealability, but because the district court
failed to analyze Johnson’s claims and articulate the reasons for its decision, we vacate the judgment
and remand the case with instructions that the district comply with the dictates of Circuit Rule 50.
         Johnson raised ten claims in his petition. The state, in its response, contended that eight were
procedurally defaulted and that the other two failed on their merits. The district court, noting that it
was a “major departure” from its usual practice, explained that it was accepting and adopting outright
the state’s reasons for dismissal because “extraordinary care had been devoted to all the issues.” The
district court offered no other reason for denying relief under § 2254.
No. 08-1915                                                                                    Page 2


         The district court’s order does not comport with this circuit’s Rules. Circuit Rule 50 provides
that “[w]henever a district court resolves any claim or counterclaim on the merits, terminates the
litigation in its court (as by remanding or transferring the case, or denying leave to proceed in forma
pauperis with or without prejudice), or enters an interlocutory order that may be appealed to the court
of appeals, the judge shall give his or her reasons, either orally on the record or by written
statement.”
         We have explained before that a district court who adopts a party’s brief outright as the
statement of reasons for granting summary judgment fails to fulfill its obligation under Circuit Rule
50. See Rakestraw v. United Airlines, Inc., 981 F.2d 1524, 1527 (7th Cir. 1992); Wienco, Inc. v.
Katahn Associates, Inc., 965 F.2d 565, 568 (7th Cir. 1992); DiLeo v. Ernst & Young, 901 F.2d 624,
626 (7th Cir. 1990). The same is true when the district court adopts a state’s response outright as the
basis for dismissing a § 2254 petition. As we have said, “[j]udicial adoption of an entire brief . . .
withholds information about what arguments, in particular, the court found persuasive, and why it
rejected contrary views.” DiLeo, 901 F.2d at 626. The district court’s order here falls short in this
regard. And the appropriate remedy for a violation of Rule 50 is to remand the case for compliance
with it. Sims v. Lucas, 9 F.3d 1293, 1294 (7th Cir. 1993).
         According, we VACATE the judgment and REMAND the case so that the district court may
set forth its reasons for dismissing Johnson’s § 2254 petition.